 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jlnadipuram@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
 5   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 7
     VENABLE LLP
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG-EDL
22    LITIGATION
                                                          JOINT MOTION OF PHILIPS AND
23                                                        ACER FOR STAY PENDING
                                                          COMPLETION OF SETTLEMENT
24                                                        AGREEMENT; ORDER

25

26

27

28

                                                     1
        JOINT MOTION OF PHILIPS AND ACER FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 2   Defendants Acer Inc. and Acer America Corporation (collectively, “Acer”) hereby respectfully and
 3   jointly move to stay this action for sixty (60) calendar days solely as it pertains to the disputes
 4   between Philips and Acer, in order to allow for completion of a formal settlement agreement
 5   between those parties.
 6          It is well-settled that a district court has discretionary power to stay proceedings in its own
 7   court. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. North
 8   American Co., 299 U.S. 248, 254 (1936)). Here, the parties believe that a stay of proceedings is
 9   appropriate to avoid potentially unnecessary further litigation and to conserve judicial resources.
10          Specifically, as Philips and Acer explained in their previously-filed Stipulated Request to
11   Extend Deadline for Opening Expert Reports (Dkt. No. 635), which the Court granted on April 12,
12   2019 (Dkt. No. 640), Philips and Acer have been involved in extensive settlement negotiations for
13   the past several weeks and believe in good faith that they have reached a settlement on the primary
14   terms in dispute. The parties have been diligently working toward memorializing those terms and
15   other details and believe that a 60-day stay of this action will allow the parties to focus their time,
16   effort, and legal resources into completion of such a written settlement agreement, rather than in
17   continuing litigation (including, but not limited to, the upcoming expert report and other pretrial
18   deadlines in these consolidated cases).
19          NOW, THEREFORE, Philips and Acer hereby stipulate and respectfully request that the
20   Court issue an order that all remaining deadlines in these consolidated cases be stayed solely as they
21   pertain to the disputes between Philips and Acer for a period of sixty (60) calendar days from the
22   date of entry of the Court’s Order below. Should the parties for any reason fail to submit a
23   stipulated dismissal of the claims at issue prior to that time, counsel will meet and confer and
24   approach the Court jointly for further guidance at that time, if needed.
25

26

27

28

                                                         2
        JOINT MOTION OF PHILIPS AND ACER FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
     Dated: May 1, 2019                    Respectfully submitted,
 1
     Chris Holland (SBN 164053)            /s/ Michael P. Sandonato
 2   Lori L. Holland (SBN 202309)          Michael P. Sandonato (admitted pro hac vice)
     HOLLAND LAW LLP                       John S. Carlin (admitted pro hac vice)
 3   220 Montgomery Street, Suite 800      Christopher S. Gerson (admitted pro hac vice)
     San Francisco, CA 94104               Natalie D. Lieber (admitted pro hac vice)
 4   Telephone: (415) 200-4980             Jonathan M. Sharret (admitted pro hac vice)
     Fax: (415) 200-4989                   Daniel A. Apgar (admitted pro hac vice)
 5   cholland@hollandlawllp.com            Sean M. McCarthy (admitted pro hac vice)
     lholland@hollandlawllp.com            Robert S. Pickens (admitted pro hac vice)
 6                                         Joyce L. Nadipuram (admitted pro hac vice)
                                           Caitlyn N. Bingaman (admitted pro hac vice)
 7
                                           VENABLE LLP
 8                                         1290 Avenue of the Americas
                                           New York, New York, 10104
 9                                         +1 (212) 218-2100
                                           +1 (212) 218-2200 facsimile
10                                         philipsprosecutionbar@venable.com
11                                         Attorneys for Plaintiffs Koninklijke Philips
12
                                           N.V. and U.S. Philips Corporation

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
       JOINT MOTION OF PHILIPS AND ACER FOR STAY PENDING COMPLETION OF SETTLEMENT
                                    AGREEMENT; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
 1
     Bruce Genderson (pro hac vice)                       Matthew S. Warren (Bar No. 230565)
 2   Kevin Hardy (pro hac vice)                           Patrick M. Shields (Bar No. 204739)
     Aaron Maurer (pro hac vice)                          Patrick A. Fitch (Bar No. 321493)
 3   David Krinsky (pro hac vice)                         Erika H. Warren (Bar No. 295570)
     Andrew Trask (pro hac vice)                          Amy M. Bailey (Bar No. 313151)
 4   Kyle Thomason (pro hac vice)                         WARREN LEX LLP
 5
     Christopher A. Suarez (pro hac vice)                 2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                              San Francisco, California, 94110
 6   725 Twelfth Street, N.W.                             +1 (415) 895-2940
     Washington, D.C., 20005                              +1 (415) 895-2964 facsimile
 7   +1 (202) 434-5000                                    18-1885@cases.warrenlex.com
     +1 (202) 434-5029 facsimile
 8
     viceroy@wc.com
 9
     /s/ Craig Kaufman
10   Kai Tseng (Bar No. 193756)
     Hsiang (“James”) H. Lin (Bar No. 241472)
11   Craig Kaufman (Bar No. 159458)
     TECHKNOWLEDGE LAW GROUP LLP
12
     100 Marine Parkway, Suite 200
13   Redwood Shores, California, 94065
     +1 (650) 517-5200
14   +1 (650) 226-3133 facsimile
     acer.philips-tklgall@tklg-llp.com
15

16   Attorneys for Defendants Acer Inc. and Acer America Corporation

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
       JOINT MOTION OF PHILIPS AND ACER FOR STAY PENDING COMPLETION OF SETTLEMENT
                                    AGREEMENT; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
                                       CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: May 1, 2019                              /s/ Chris Holland
 5
                                                            Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        5
       JOINT MOTION OF PHILIPS AND ACER FOR STAY PENDING COMPLETION OF SETTLEMENT
                                    AGREEMENT; ORDER
                                 CASE NO. 4:18-CV-01885-HSG
                                                   ORDER
 1

 2          Having reviewed Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
 3   (collectively, “Philips”) and Defendants Acer Inc. and Acer America Corporation’s (collectively,
 4   “Acer”) Joint Motion for Stay Pending Completion of Settlement Agreement (“Motion for Stay”),
 5   and good cause being shown,
 6          IT IS HEREBY ORDERED THAT:
 7          The Motion for Stay is GRANTED. All remaining deadlines solely as they pertain to the
 8   disputes between Philips and Acer are stayed for a period of sixty (60) calendar days from the date
 9   of entry of this Order.
10

11   IT IS SO ORDERED.

12

13   DATED: May 1, 2019                           ____________________________________
14
                                                  Hon. Haywood S. Gilliam, Jr.
                                                  United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       6
        JOINT MOTION OF PHILIPS AND ACER FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
